Citation Nr: 1102781	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  09-44 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois

THE ISSUE

Entitlement to a rating in excess of 30 percent for bilateral 
hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel



INTRODUCTION

The Veteran, who is the Appellant, had active service from July 
1943 to  
March 1946.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a July 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran provided testimony at a September 2010 Travel Board 
hearing before the undersigned at the Chicago RO.  A hearing 
transcript is associated with the claims folder.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010); 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

With regard to the Veteran's increased rating claim, preliminary 
review reveals that the information in the record before the 
Board is inadequate to make an informed determination, and 
discloses a need for further development prior to final appellate 
review.  In this regard, the Board is of the opinion that VA's 
duty to assist includes affording the Veteran a current VA 
examination for hearing loss under the facts and circumstances of 
this case.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R.  
§ 3.159(c)(4) (2010).

The Veteran was afforded a VA audiological examination in March 
2007.  However, subsequent treatment notes from the Chicago VAMC 
indicate that the Veteran was fitted with hearing aids in May 
2007.  Thus, the medical documentation, as well as the Veteran's 
testimony at the September 2010 Board hearing, indicate that his 
hearing loss disability may have worsened since the last VA 
examination in March 2007.  See VAOPGCPREC 11-95 (1995); Snuffer 
v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 
377 (1994).  Additionally, the March 2007 VA examiner did not 
fully describe the functional effects caused by the Veteran's 
hearing disability in her final report.  See Martinak v. 
Nicholson, 21 Vet. App. 447 (2007) (the United States Court of 
Appeals for Veterans Claims (Court) held that in addition to 
dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing disability in 
his or her final report).  For these reasons, the Board finds 
that a new VA examination is necessary in order to determine the 
current severity of the Veteran's hearing loss disability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO/AMC should afford the Veteran an 
audiological examination to ascertain the 
current severity of his hearing loss 
disability.  Any and all evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished.  The claims 
file and a copy of this decision must be made 
available to the examiner for review of the 
medical history in association with this 
examination.  The examiner should include the 
puretone threshold values for each ear from 
an air conduction study, as well as the 
speech recognition scores using the Maryland 
CNC word list.  The examiner is also 
specifically requested to fully describe the 
functional effects caused by the Veteran's 
hearing loss disability.

2.  Thereafter, the RO/AMC should readjudicate 
the claim in light of the additional evidence 
obtained.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided a supplemental 
statement of the case.  An appropriate period of 
time should then be allowed for a response, 
before the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
Mary Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



